DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 9 July 2020.
Claims 1-19 are currently pending and being examined. 

Claim Objections
Claim 19 objected to because of the following informalities:  Line 2 recites “felt, paper, ethylene-vinyl acetate” should read “felt, paper, or ethylene-vinyl acetate”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fritze (US 5,487,924) in view of Gruber (US 2,299,697).
Claim 1, Fritze teaches a method (Figs. 1-8) to enable formation of ornamental circlets (10; Fig. 1), comprising:
forming a band (20; Fig. 2) that comprises a first end (22; Fig. 2), a second end (24; Fig. 2), a first ornamental motif (35; Fig. 2) positioned adjacent to the first end, and a second ornamental motif (37; Fig. 2) positioned adjacent to the second end;

    PNG
    media_image1.png
    348
    616
    media_image1.png
    Greyscale
forming a tab (annotated Fig. 2) in the first end adjacent to the first ornamental motif; 
forming a notch (50; Fig. 2) in the first end adjacent to the tab;
forming slits (60; Fig. 2 and annotated Fig. 2) in the second end adjacent to the second ornamental motif,
twisting the band longitudinally 360 degrees (“The slots 150, 160 have enlarged mouths 151 and 161, respectively, and can be engaged with one another by twisting strip 20 to form twist 175 such that the first lateral side edge 130 does not match up with the opposite end of the first lateral side edge 130 at the point of the slots 150, 160.” col. 5 l. 33-38);
position the first ornamental motif under the second ornamental motif (35 and 37 can be folded where either one is under the other motif; Fig. 4); and
positioning the second ornamental motif under the tab (35 and 37 can be folded where either one is under the other motif; Fig. 4).
Fritze does not expressly teach passing the slits through the notch. 
However, Gruber teaches passing the slits (11, 13; Fig. 1) through the notch (10; Fig. 1; col. 2 l. 53-col. 3 l. 12). 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the method of Fritze, by having two slits going through a notch, as taught by Gruber, to create a locking connection to securely fasten the band. 

Claim 2, Fritze as modified by Gruber teaches the method of claim 1.
Fritze as modified by Gruber does not expressly teach the tab further comprises forming the tab to have longitudinal symmetrically along the band.
However, it would have been obvious to one having ordinary skill in the art, it would have been an obvious matter of design choice to have the tab be longitudinal symmetrical because Applicant has not disclosed that it provides an advantage, is used for a particular purpose, or solves a stated problem. Furthermore, one of ordinary skill in the art would have expected Applicant’s invention to perform equally well with an asymmetrical tab because it results in the same circlet. 
Therefore, it would have been an obvious matter of design choice to modify Fritze to obtain the invention as specified in claim 2. 

Claim 3, Fritze as modified by Gruber teaches the method of claim 2, wherein forming the notch comprises forming the notch to angularly extend from a periphery of the band to the tab (Fritze: see Fig. 2 showing 50 having an angled edge).

Claim 4, Fritze as modified by Gruber teaches the method of claim 3, wherein forming the slits comprises:
forming a first slit (Fritze: 60; Fig. 2) on the band (Fritze: 20; Fig. 2);
forming a second slit (Fritze: annotated Fig. 2) on the band opposite the first slit (Fritze: see Fig. 2 showing them on opposite sides of the band); and
where the first slit and the second slit curvingly and longitudinally extend towards the second ornamental motif (Fritze: see Fig. 2 showing both have curves and angled portions towards 37).

Claim 6, Fritze as modified by Gruber teaches the method of claim 4, wherein the forming the band comprises forming the band using paper (Fritze: claim 14).

Claim 7, Fritze as modified by Gruber teaches the method of claim 4, wherein forming the band comprises forming the band using ethylene-vinyl acetate (Fritze: claim 14).

Claim 8, Fritze as modified by Gruber teaches the method of claim 4, wherein
forming the band comprises forming at least one the first ornamental motif (Fritze: 35; Fig. 2) and the second ornamental motif (Fritze: 37; Fig. 2) to be planar (Fritze: see Fig. 2 showing 35 and 37 being planar).

Claim 9, Fritze teaches the method of claim 4, wherein
forming the band comprises forming at least one of the first ornamental motif (Fritze: 35; Fig. 2) and the second ornamental motif (Fritze: 37; Fig. 2) to be three-dimensional (Fritze: 35 and 37 are capable of being folded into a three dimensional shape).

Claim 10, Fritze teaches a method (Figs. 1-8) to enable formation of ornamental circlets (10; Fig. 1), comprising:
forming a band (20; Fig. 2) that comprises a first end (22; Fig. 2), a second end (24; Fig. 2), a first ornamental motif (35; Fig. 2) positioned adjacent to the first end, and a second ornamental motif (37; Fig. 2) positioned adjacent to the second end;

    PNG
    media_image1.png
    348
    616
    media_image1.png
    Greyscale
forming a tab (annotated Fig. 2) in the first end adjacent to the first ornamental motif; 
forming a notch (50; Fig. 2) in the first end adjacent to the tab;
forming slits (60; Fig. 2 and annotated Fig. 2) in the second end adjacent to the second ornamental motif,
twisting the band longitudinally 360 degrees (“The slots 150, 160 have enlarged mouths 151 and 161, respectively, and can be engaged with one another by twisting strip 20 to form twist 175 such that the first lateral side edge 130 does not match up with the opposite end of the first lateral side edge 130 at the point of the slots 150, 160.” col. 5 l. 33-38);
position the first ornamental motif under the second ornamental motif (35 and 37 can be folded where either one is under the other motif; Fig. 4);
positioning the second ornamental motif under the tab (35 and 37 can be folded where either one is under the other motif; Fig. 4); and
wherein
forming the band comprises forming at least one of the first ornamental motif (35; Fig. 2) and the second ornamental motif (37; Fig. 2) to be planar (see Fig. 2 showing 35 and 37 being planar).
However, Gruber teaches passing the slits (11, 13; Fig. 1) through the notch (10; Fig. 1; col. 2 l. 53-col. 3 l. 12). 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the method of Fritze, by having two slits going through a notch, as taught by Gruber, to create a locking connection to securely fasten the band. 

Claim 11, Fritze as modified by Gruber teaches the method of claim 10.
Fritze as modified by Gruber does not expressly teach the tab further comprises forming the tab to have longitudinal symmetrically along the band.
However, it would have been obvious to one having ordinary skill in the art, it would have been an obvious matter of design choice to have the tab be longitudinal symmetrical because Applicant has not disclosed that it provides an advantage, is used for a particular purpose, or solves a stated problem. Furthermore, one of ordinary skill in the art would have expected Applicant’s invention to perform equally well with an asymmetrical tab because it results in the same circlet. 
Therefore, it would have been an obvious matter of design choice to modify Fritze to obtain the invention as specified in claim 11. 

Claim 12, Fritze as modified by Gruber teaches the method of claim 11, wherein forming the notch comprises forming the notch to angularly extend from a periphery of the band to the tab (Fritze: see Fig. 2 showing 50 having an angled edge).

Claim 13, Fritze as modified by Gruber teaches the method of claim 12, wherein
forming the slits comprises:
forming a first slit (Fritze: 60; Fig. 2) on the band (Fritze:20; Fig. 2);
forming a second slit (Fritze: annotated Fig. 2) on the band opposite the first slit (Fritze: see Fig. 2 showing them on opposite sides of the band); and
the first slit and the second slit curvingly and longitudinally extend towards the second ornamental motif (Fritze: see Fig. 2 showing both have curves and angled portions towards 37).

Claim 14, Fritze as modified by Gruber teaches the method of claim 13, wherein forming the band comprises forming the band using paper or ethylene-vinyl acetate (Fritze: Claim 14).

Claim 15, Fritze teaches a method (Figs. 1-8) to enable formation of ornamental circlets (10; Fig. 10), comprising:

    PNG
    media_image1.png
    348
    616
    media_image1.png
    Greyscale
forming a band (20; Fig. 2) that comprises a first end (22; Fig. 2), a second end (24; Fig. 2), a first ornamental motif (35; Fig. 2) positioned adjacent to the first end, and a second ornamental motif (37; Fig. 2) positioned adjacent to the second end;
forming a tab (annotated Fig. 2) in the first end adjacent to the first ornamental motif; 
forming a notch (50; Fig. 2) in the first end adjacent to the tab;
forming slits (60; Fig. 2 and annotated Fig. 2) in the second end adjacent to the second ornamental motif,
twisting the band longitudinally 360 degrees (“The slots 150, 160 have enlarged mouths 151 and 161, respectively, and can be engaged with one another by twisting strip 20 to form twist 175 such that the first lateral side edge 130 does not match up with the opposite end of the first lateral side edge 130 at the point of the slots 150, 160.” col. 5 l. 33-38);
position the first ornamental motif under the second ornamental motif (35 and 37 can be folded where either one is under the other motif; Fig. 4);
positioning the second ornamental motif under the tab (35 and 37 can be folded where either one is under the other motif; Fig. 4); and
wherein
forming the band comprises forming the first ornamental motif and the second ornamental motif to be three-dimensional (35 and 37 are capable of being folded into a three dimensional shape).
Fritze does not expressly teach passing the slits through the notch. 
However, Gruber teaches passing the slits (11, 13; Fig. 1) through the notch (10; Fig. 1; col. 2 l. 53-col. 3 l. 12). 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the method of Fritze, by having two slits going through a notch, as taught by Gruber, to create a locking connection to securely fasten the band. 

Claim 16, Fritze as modified by Gruber teaches the method of claim 15.
Fritze as modified by Gruber does not expressly teach the tab further comprises forming the tab to have longitudinal symmetrically along the band.
However, it would have been obvious to one having ordinary skill in the art, it would have been an obvious matter of design choice to have the tab be longitudinal symmetrical because Applicant has not disclosed that it provides an advantage, is used for a particular purpose, or solves a stated problem. Furthermore, one of ordinary skill in the art would have expected Applicant’s invention to perform equally well with an asymmetrical tab because it results in the same circlet. 
Therefore, it would have been an obvious matter of design choice to modify Fritze to obtain the invention as specified in claim 15. 

Claim 17, Fritze as modified by Gruber teaches the method of claim 16, wherein forming the notch comprises forming the notch to angularly extend from a periphery of the band to the tab (Fritze: see Fig. 2 showing 50 having an angled edge).

Claim 18, Fritze as modified by Gruber teaches the method of claim 17, wherein
forming the slits comprises:
forming a first slit (Fritze: 60; Fig. 2) on the band (Fritze: 20; Fig. 2);
forming a second slit (Fritze: annotated Fig. 2) on the band opposite the first slit (Fritze: see Fig. 2 showing them on opposite sides of the band); and
where the first slit and the second slit curvingly and longitudinally extend towards the second ornamental motif (Fritze: see Fig. 2 showing both have curves and angled portions towards 37).

Claim 19, Fritze as modified by Gruber teaches the method of claim 18, wherein forming the band comprises forming the band using paper or ethylene-vinyl acetate (Fritze: Claim 14).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fritze (US 5,487,924) in view of Gruber (US 2,299,697), further in view of Salmi (US 4,129,032).

Claim 5, Fritze as modified by Gruber teaches the method of claim 4. 
Fritze as modified by Gruber does not expressly teach forming the band comprises forming the band using felt.
However, Salmi teaches forming the band comprises forming the band using felt (“The ribbon may be made of satin, rayon, cloth or any flexible material suitable for the purpose such, for example, as paper, plastic, wood, felt, leather or metal in workable widths and thicknesses and pliable enough to loop.” col. 2 l. 35-39).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the method of Fritze and Gruber, by making the band of felt, as taught by Salmi, as a known alternative material to make an ornamental band with. (Salmi col. 2 l. 35-39). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602. The examiner can normally be reached Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATIE L GERTH/Examiner, Art Unit 3731                                                                                                                                                                                                        /THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731